DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s submission on 12/18/20 including amendments to claims 1-4 and the addition of new claims 5-7.  Claims 1-7 are allowed.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  With respect to independent claims 1 and 4, the combination of U.S. Publication No. 2014/0139681 A1 (Jones) and U.S. Patent No. 10,002,635 B2 (Mack) disclose supervising security devices with a command post furnished with at least one screen for display of cartographic information of a supervised zone as well as graphical representations associated with security devices.  There is at least one computer controlling display and communication between command post and security devices.  Prior art combinations do not disclose at least one spatiotemporal parameter corresponding to a geographical scope of effectiveness of the action and a time since an initial element, display on the screen to display the graphical representation associated with an action based on the spatiotemporal parameter and a digital interaction for guiding man-machine interaction corresponding to actions for non-automatic execution.  
	        Since claims 2, 3 and 5-7 depend on claims 1 and 4 and include all of the limitations of these claims, claims 2, 3 and 5-7 are considered allowable for the reasons in which claims 1 and 4 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/18/20, with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 
Conclusion
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
March 23, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143